Order, Surrogate’s Court, New York County (Eve Preminger, S.), entered on or about November 18, 2003, which denied the cross motion of respondents Yien Koo King, Kenneth King and Cy Art, Ltd. to modify a temporary restraining order to permit the sale or disposition of 93 works of art, unanimously affirmed, without costs.
In light of the circumstances presented in this bitter family dispute over the estate of the artist and collector Chi-Chuan Wang, the temporary restraining order, originally issued on consent, should remain undisturbed so as to preserve the status quo while petitioner conducts the SCPA 2103 discovery proceeding and determines what property belongs to the estate (see Danae Art Intl, v Stallone, 163 AD2d 81 [1990]).
We have considered respondents-appellants’ remaining contentions and find them unavailing. Concur—Buckley, P.J., Tom, Mazzarelli, Sullivan and Ellerin, JJ.